Citation Nr: 1548139	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  09-32 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for impotence.

2.  Entitlement to a higher initial rating for hypertensive cardiovascular disease from rated as 10 percent disabling from August 7, 2001.

3.  Entitlement to an effective date earlier than June 23 2003, for the grant of a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1956. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2005, March 2008, and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In August 2010 the Board, among other things, remanded the claims for higher initial ratings for bilateral peripheral vascular disease and for hypertensive cardiovascular disease as well as the claim for an earlier effective date for the TDIU for additional development.  

As to the claim for higher initial ratings for bilateral peripheral vascular disease, the Board finds that this issue is not in appellate status because the Veteran failed to perfect his appeal by filing a Substantive Appeal after the RO issued a statement of the case in October 2014.  See 38 C.F.R. §§ 20.200, 20.302(c) (2015) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In December 2012, the Veteran raised a claim for a temporary total rating as a result of surgery for his service-connected erectile dysfunction.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The claim for a higher initial rating for hypertensive cardiovascular disease and the claim for an earlier effective date for the TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's impotence is not manifested by both penile deformity and loss of erectile function at any time during the pendency of the appeal.  


CONCLUSION OF LAW

The criteria for a compensable rating for impotence are not met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board finds that a letter dated in November 2010, prior to the February 2011 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  Further, even if the above letter did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision, and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the service treatment records as well as his post-service records from the Social Security Administration (SSA), and from private healthcare providers.  See 38 U.S.C.A. § 5103A(b).  

The record also shows that other treatment records from private healthcare providers (Dr. Robert J. Lavoie and Dr. Damuel Perrone) could not be obtained because they were no longer available and/or because the Veteran did not provide VA with authorizations to request these records despite be asked to do so by VA in March 2014.  Therefore, the Board finds that adjudication of this claim may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The Veteran was provided a VA examination in November 2010 which is adequate to rate the disability under all applicable rating criteria because after a review of the record on appeal and an examination of the Veteran the examiner provided an opinion as to the severity of his disability.  38 U.S.C.A. § 5103A(d). 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's Virtual VA and VBMS claims files.  


The Claim

The Veteran alleges that his impotence warrants a compensable rating at all times during the pendency of the appeal.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Veteran's impotence has been rated as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  

Under Diagnostic Code 7522, a 20 percent rating is assigned for deformity of the penis with loss of erectile power. 

With the above criteria in mind the Board notes that while the record on appeal, including the results from the Veteran's November 2010 VA examination, document the Veteran's periodic complaints and treatment for impotence to include a problem with a failed prosthesis with erosion on the left side and removal of the prosthesis in August 2010, these records do not ever report that his penis was deformed.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, while the Veteran is credible to report on what he sees and feels, he has never claimed his penis was deformed and, even if he did, the Board finds more probative the medical opinion as to the severity of his disability provided by the expert at the VA examination than his lay assertions.  See Davidson; Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Therefore, the Board finds that since the most probative evidence of record shows the Veteran's service-connected disability does not result in deformity and loss of erectile power he does not meet the criteria for a compensable evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Hart. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, however, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptoms of the Veteran's service-connected impotence with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  In short, there is nothing in the record to indicate that the service-connected impotence causes impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Veteran does not claim and the record does not show a "compounding" or collective impact between his service-connected disabilities.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

In reaching the above conclusions, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), however the Veteran has been in receipt of a TDIU at all times during the pendency of his appeal for a compensable rating for impotence.  Therefore, the Board finds that it does not have jurisdiction over any such claim.  


ORDER

A compensable rating for impotence is denied at all times during the pendency of the appeal.


REMAND

As to the claim for a higher initial rating for hypertensive cardiovascular disease from August 7, 2001, the Board finds that a remand to provide the Veteran with a contemporaneous VA examination to ascertain the current severity of this disability because his last VA examination in March 2007 is not adequate to provide the Board with this needed information.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

As to the claim for an earlier effective date for the TDIU prior to June 23 2003, the Board finds that this claim is inextricably intertwined with the above claim for a higher initial rating for hypertensive cardiovascular disease from August 7, 2001.  Therefore, final adjudication of this claim cannot be completed at this time and the claim must be remanded.  See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

While these issues are in remand status, the Board also finds that the AOJ should obtain and associate with the claims file any outstanding contemporaneous medical records.  See 38 U.S.C.A. § 5103A(b).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's post-November 2003 treatment records from the Boston VA Medical Center as well as his post-January 2007 treatment records from the Worcester VA Outpatient Clinic.  

2.  Associate with the claims file all of the Veteran's post-November 2010 treatment records from Dr. Chitre.

3.  Notify the Veteran that he may submit statements from himself and from other individuals who have first-hand knowledge of his current problems due to his hypertensive cardiovascular disease to include all problems it causes with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After undertaking the above development to the extent possible, provide the Veteran with an examination to determine the current nature, extent, and severity of his hypertensive cardiovascular disease.  The claims file should be made available to and reviewed by the examiner.  The examiner in providing the above opinion should specifically discuss the Veteran's competent claims regarding his adverse symptomatology.  The examination report must include a complete rationale for all opinions expressed.  

5.  After completion of all requested and necessary development, the AOJ should adjudicate the claims.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) that includes citation to all evidence added to the claims file since the October 2014 SSOC.  Once they are afforded an opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


